I dissent. The record shows conclusively that petitioner appropriated and mingled his client's funds with his own. He withheld the major part of a judgment collected for his client for over six months. He fraudulently, and by misrepresentation, withheld the balance for a year, before he gave his client a check for the amount on a bank in which he knew he had no account. He did not pay the amount until after his client had engaged other counsel, placed the matter in the hands of the district attorney, and filed the accusation with The State Bar.
The majority opinion contains a correct statement of petitioner's attitude before the local administrative committee, but I do not believe he was improperly treated. He had no sufficient defense, and, in my opinion was "stalling for time" in an endeavor merely to postpone what he must have *Page 607 
known would be an unfavorable recommendation in his case. The majority opinion points to "the utterly incompetent manner in which petitioner handled his case" before the local committee, which, to my mind, is but further evidence of the fact that he is unfit to be entrusted with important matters by clients.
The recommendation of the Board of Governors of The State Bar should have been approved, and the petitioner disbarred from the further practice of the law.
Shenk, J., concurred.